By the COURT.
The defendants were indicted in the late county court of Santa Clara county for the crime of grand larceny; and the ease having been submitted to a jury, the following verdict was rendered therein:
“We, the jury, find the defendant guilty as charged in the indictment. ’ ’
The foregoing verdict, having been entered of record and read to the jury, was by them severally declared to be his verdict, whereupon “it was ordered by the court that the defendant appear for sentence at 10 o’clock A. M. on Saturday, November 6, 1879.”
Judgment was entered upon the foregoing verdict against both of the defendants, and the defendant Sepulveda having moved the court for a new trial, which motion was denied, appeals from the judgment and order.
*120There were two defendants on trial, and a verdict finding the defendant guilty, without specifying which of the two defendants, was void for uncertainty: Richards v. Sperry, 7 AYis. 219; 3 Graham and Waterman on New Trials, 1378. Judgment and order reversed.